Title: Circular to the New England States, 23–24 January 1777
From: Washington, George
To: New England States



Head quartrs Morris Town Jany 23d[-24] 1777

The situation to which I am reduced for want of a Regular body of Troops on whom I can depend for a length of time, makes it indispensably necessary for me to call upon You and intreat you to exert Yourselves in levying and equipping the number of Battalions allotted to your State by the Resolution of Congress in September last.
You must be fully sensible of the Hardship imposed upon Individuals, and how detrimental it must be to the Public, to have her Farmers and Tradesmen frequently called into the Field as Militia-men, whereby a total Stop is put to Arts & Agriculture, without which We can not possibly long subsist—But great as this Inconvenience is, We must put up with it, or submit to a greater, the total Loss of our Liberties, untill our regular Continental Army can be brought into the Field.
The above Reasons alone I hope will be sufficient to induce you to exert Yourselves; for if our new Army are not ready to take the Field early in the Spring, We shall loose all the Advantages which I may say We have providentially gained this Winter. While our dependance is upon Militia, We have a full Army one day & scarce any the next; And I am much afraid, that the Enemy one day or other, taking Advantage of one of these temporary Weaknesses, will make themselves Masters of our Magazines of Stores, Arms & Artillery. Nothing but their Ignorance of our Numbers protects Us at this very time. When on the contrary, had We six or eight Thousand regular Troops, or could the Militia, who were with me a few days ago, have been prevailed upon to stay, We could have struck such a Stroke, as would have inevitably ruined the Army of the Enemy in their divided State.
I am not without hopes, that by creating a powerfull Diversion on the side of New York, We may still keep their force divided between that Province & this; If so, and a good body of Regular troops could be thrown in to me before the Roads will be in a Condition for the

Enemy with their reduced Waggon and Artillery horses, to move out, it perhaps may not be out of my power to strike a decisive Blow before Spring—This is another and a forcible Reason to induce You to send your new Levies forward with all Expedition—While the Men are raising, I beg you will spare no pains to make Collections of all things necessary for their Equipment; not only of such as they carry with them into the Field, but for their Use and Convenience while they are there; such as spare Shoes, Stockings & Shirts; the want of which has been the Ruin of the old Army.
If these Articles are provided & put into the hands of the Regimentl Quarter-Masters, they can always be delivered out when wanted, and Stopages made by the Paymasters—I expect the Cloathier General will be with the Army in a few days, when I shall give him directions to allot a proportion of the Cloathing, lately taken and purchased for the Public, to each State. I am Yr most Obedient Humble Ser.

Go: Washington

